 

Exhibit 10.3

TARGA RESOURCES CORP.

RESTRICTED STOCK AGREEMENT

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) evidences an award made as of
the ______________ (the “Date of Grant”) by TARGA RESOURCES CORP., a Delaware
corporation (the “Company”), to ____________________ (the “Employee”).

1. Award.  Pursuant to the TARGA RESOURCES CORP. 2010 STOCK INCENTIVE PLAN, as
amended (the “Plan”), as of the Date of Grant, ____________ shares (the
“Restricted Shares”) of the Company’s common stock, par value $0.001 per share,
shall be issued as hereinafter provided in the Employee’s name, subject to
certain restrictions thereon.  This award of Restricted Shares shall be subject
to all of the terms and provisions of the Plan, including future amendments
thereto, if any, pursuant to the terms thereof.

2. Definitions.  Capitalized terms used in this Agreement that are not defined
below or in the body of this Agreement shall have the meanings given to them in
the Plan.  In addition to the terms defined in the body of this Agreement, the
following capitalized words and terms shall have the meanings indicated below:

(a) “Cause” shall mean, if the Employee is a party to an agreement with the
Company in which the term “cause” is defined, the meaning given such term in the
agreement. Otherwise, “Cause” shall mean the Employee’s (i) failure to perform
assigned duties and responsibilities (ii) engaging in conduct which is injurious
(monetarily or otherwise) to the Company or any of its Affiliates, (iii) breach
of any corporate policy or code of conduct established by the Company or breach
of any agreement between the Company and the Employee, or (iv) conviction of a
misdemeanor involving moral turpitude or a felony.

(b) “Disability” shall mean a disability that entitles the Employee to
disability benefits under the Company’s long-term disability plan.

(c) “Earned Shares” means the Restricted Shares after the lapse of the
Forfeiture Restrictions without forfeiture.

(d) “Forfeiture Restrictions” shall have the meaning specified in Section 3(a)
hereof.

(e) Unvested Dividends” shall have the meaning specified in Section 3(d) hereof.

(f) Vested Dividends” shall have the meaning specified in Section 3(d) hereof.

3. Restricted Shares.  The Restricted Shares shall be subject to the following
provisions:

(a) Forfeiture Restrictions.  The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of, and in the event of termination of the Employee’s employment with
the Company (as defined in Section 7 hereof), the Employee shall, for no
consideration, forfeit to the Company all Restricted Shares, except as otherwise
provided in this Agreement.  The prohibition against transfer and the

 

--------------------------------------------------------------------------------

 

obligation to forfeit and surrender Restricted Shares to the Company upon
termination of employment as provided in the preceding sentence are herein
referred to as the “Forfeiture Restrictions.”  The Forfeiture Restrictions shall
be binding upon and enforceable against any transferee of Restricted Shares.

(b) Lapse of Forfeiture Restrictions (Vesting).  Provided that the Employee has
been continuously employed by the Company from the Date of Grant through the
lapse date set forth in the following schedule, the Forfeiture Restrictions
shall lapse, and the Restricted Shares will vest, with respect to a percentage
of the Restricted Shares determined in accordance with the following schedule:

 

Lapse Date

 

Percentage of Total Number

of Restricted Shares as to Which

Forfeiture Restrictions Lapse

 

 

 

 

 

 

 

Notwithstanding the schedule set forth above, (i) if the Employee’s employment
with the Company is terminated by reason of death or Disability or if the
Employee’s employment is terminated by the Company other than for Cause, then
the Forfeiture Restrictions shall lapse with respect to 100% of the Restricted
Shares effective as of the date of such termination, and (ii) if a Change in
Control occurs and the Employee has remained continuously employed by the
Company from the Date of Grant to the date upon which such Change in Control
occurs, then the Forfeiture Restrictions shall lapse with respect to 100% of the
Restricted Shares on the date upon which such Change in Control occurs.  Any
shares with respect to which the Forfeiture Restrictions do not lapse in
accordance with the preceding provisions of this Section 3(b) (and any
associated Unvested Dividends) shall be forfeited to the Company for no
consideration as of the date of the termination of the Employee’s employment
with the Company.

(c) Escrow of Restricted Shares.  The Company shall issue in the Employee’s name
the Restricted Shares, and such Restricted Shares shall be held for the Employee
in electronic, book entry form by the Company’s transfer agent with a notation
that the shares are subject to restrictions.  The Restricted Shares shall be
held subject to restrictions as provided in the Agreement until such time as the
Restricted Shares become Earned Shares.  The Employee may not sell, transfer,
pledge, exchange, hypothecate or otherwise dispose of any of the Restricted
Shares that are subject to the Forfeiture Restrictions.  A breach of the terms
of this Agreement shall cause a forfeiture of the Restricted Shares.  If part or
all of the Restricted Shares are forfeited pursuant to this Agreement, the
Company shall have the right to direct the Company’s transfer agent to cancel
such forfeited Restricted Shares or, at the Company’s election, transfer such
Restricted Shares to the Company or to any designee of the Company.  Effective
as of the Date of Grant, the Employee shall have all of the rights of a
stockholder of the Company with respect to the Restricted Shares, including,
without limitation, voting rights and the right, subject to Section 3(d), to
receive all dividends and other distributions paid with respect to such
Restricted Shares; provided, however, that such Restricted Shares shall be
subject to the restrictions described herein, including, without limitation,
those described in Section 3 hereof.  Upon the lapse of the Forfeiture
Restrictions without forfeiture, the Company shall issue appropriate
instructions to the transfer agent.    

-2-

--------------------------------------------------------------------------------

 

(d) Dividends.  Notwithstanding the foregoing, the Employee shall not have the
right to receive any dividends or other distributions, including any special or
extraordinary dividends or distributions (with all references to “dividends” in
this Agreement being deemed to also include reference to any such special
distributions), with respect to the Restricted Shares granted hereby unless and
until the Restricted Shares become Earned Shares.  Any such dividends declared
and paid with respect to already Earned Shares shall be paid no later than the
end of the calendar year in which the dividend for such class of stock is paid
to stockholders of such class or, if later, the 15th day of the third month
following the date the dividend is paid to stockholders of such class of
stock.  In the event the Company declares and pays a dividend in respect of its
Common Stock and, on the record date for such dividend, the Employee holds
Restricted Shares granted pursuant to this Agreement that have not yet become
Earned Shares, the dividends with respect to such Restricted Shares shall be
credited to an account maintained by the Company or the transfer agent for the
Employee’s benefit (such dividends, “Unvested Dividends”).  Such account is
intended to constitute an “unfunded” account, and neither this Section 3(d) nor
any action taken pursuant to or in accordance with this Section 3(d) shall be
construed to create a trust of any kind.  Amounts credited to such account with
respect to Restricted Shares that become Earned Shares will become “Vested
Dividends” on the date that such Restricted Shares vest in accordance with
Section 3(b) and will be paid to the Employee as soon as administratively
practicable following that date; provided that, in all cases, any Vested
Dividends that become payable pursuant to this Section 3(d) shall be paid no
later than March 15 of the calendar year following the calendar year during
which such dividends become Vested Dividends pursuant to paragraphs (b) and (d)
of this Section 3.  The Employee shall not be entitled to receive any interest
with respect to the timing of payment of dividends.  In the event all or any
portion of the Restricted Shares granted hereby fail to become Earned Shares,
Unvested Dividends accumulated in the Employee’s account with respect to such
Restricted Shares shall be forfeited to the Company.    

(e) Corporate Acts.  The existence of the Restricted Shares shall not affect in
any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding.  The prohibitions of Section 3(a) hereof shall not apply to
the transfer of Restricted Shares pursuant to a plan of reorganization of the
Company, but the stock, securities, or other property received in exchange
therefor shall also become subject to the Forfeiture Restrictions and provisions
governing the lapsing of such Forfeiture Restrictions applicable to the original
Restricted Shares for all purposes of this Agreement, and the book entry
representing such stock, securities, or other property shall be legended or
notated to show such restrictions.

4. Withholding of Tax.  To the extent that the receipt of the Restricted Shares
(or any dividends thereon) or the lapse of any Forfeiture Restrictions results
in compensation income or wages to the Employee for federal, state or local tax
purposes, the Employee shall deliver to the Company at the time of such receipt
or lapse, as the case may be, such amount of money as the Company may require to
meet its minimum obligation under applicable tax laws or regulations, and if the
Employee fails to do so (or if the Employee instructs the Company to withhold
cash or stock to meet such obligation), the Company shall withhold from any cash
or stock remuneration

-3-

--------------------------------------------------------------------------------

 

(including withholding any Restricted Shares or Earned Shares distributable to
the Employee under this Agreement) then or thereafter payable to the Employee
any tax required to be withheld by reason of such resulting compensation income
or wages.  The Company is making no representation or warranty as to the tax
consequences to the Employee as a result of the receipt of the Restricted
Shares, the treatment of dividends, the lapse of any Forfeiture Restrictions, or
the forfeiture of any Restricted Shares pursuant to the Forfeiture Restrictions.

5. Status of Stock.  The Restricted Shares and Earned Shares issued under this
Agreement may not be sold or otherwise disposed of in any manner which would
constitute a violation of any applicable federal or state securities laws.  In
addition, (a) the book entry representing the Restricted Shares and Earned
Shares may bear such legend or notation as the Company deems appropriate in
order to reflect the Forfeiture Restrictions and to assure compliance with the
terms and provisions of this Agreement and applicable securities laws, (b) the
Company may refuse to register the transfer of the Restricted Shares or Earned
Shares on the stock transfer records of the Company if such proposed transfer
would constitute a violation of the Forfeiture Restrictions or, in the opinion
of counsel satisfactory to the Company, of any applicable securities law, and
(c) the Company may give related instructions to its transfer agent, if any, to
stop registration of the transfer of the Restricted Shares.

6. Clawback.  Notwithstanding any provisions in the Agreement to the contrary,
any compensation, payments, or benefits provided hereunder (or profits realized
from the sale of Earned Shares awarded hereunder), whether in the form of cash
or otherwise, shall be subject to a clawback to the extent necessary to comply
with the requirements of any applicable law, including but not limited to, the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, Section 304
of the Sarbanes-Oxley Act of 2002, or any regulations promulgated thereunder.

7. Employment Relationship.  For purposes of this Agreement, the Employee shall
be considered to be in the employment of the Company as long as (a) the Employee
remains an employee and/or director of either the Company or an Affiliate (b)
(i) the Employee remains a Consultant providing substantial services to either
the Company or an Affiliate and/or (ii) following any voluntary termination of
employment by the Employee, and to the extent the Award remains subject to a
“substantial risk of forfeiture” (as determined under section 83 of the Internal
Revenue Code of 1986, as amended, and in the good faith discretion of the
Committee or its delegate) through the lapse date set forth in Section 3(b)
hereof, the Employee refrains from accepting other employment with, or providing
services to, (A) any competitor of the Company or (B) any other organization if
the employment or services to be provided thereto are in a substantially similar
capacity, role, or function as has been provided to the Company or its
Affiliates (but excluding the ability to provide services as a director of such
other organizations).  Without limiting the scope of the preceding sentence, it
is specifically provided that the Employee shall be considered to have
terminated employment or service with the Company at the time of the termination
of the “Affiliate” status of the entity or other organization that employs or
engages the Employee.  Nothing in the adoption of the Plan, nor the award of the
Restricted Shares thereunder pursuant to this Agreement, shall confer upon the
Employee the right to continued employment by or service with the Company or
affect in any way the right of the Company to terminate such employment or
service at any time.  Unless otherwise provided in a written employment or
consulting agreement or by applicable law, the Employee’s

-4-

--------------------------------------------------------------------------------

 

employment by or service with the Company shall be on an at-will basis, and the
employment or service relationship may be terminated at any time by either the
Employee or the Company for any reason whatsoever, with or without cause or
notice.  Any question as to whether and when there has been a termination of
such employment or service, and the cause of such termination, shall be
determined by the Committee or its delegate, and its determination shall be
final.

8. Notices.  Any notices or other communications provided for in this Agreement
shall be sufficient if in writing.  In the case of the Employee, such notices or
communications shall be effectively delivered if hand delivered to the Employee
at the Employee’s principal place of employment or if sent by registered or
certified mail to the Employee at the last address the Employee has filed with
the Company.  In the case of the Company, such notices or communications shall
be effectively delivered if sent by registered or certified mail to the Company
at its principal executive offices.

9. Entire Agreement; Amendment.  This Agreement replaces and merges all previous
agreements and discussions relating to the same or similar subject matters
between the Employee and the Company and constitutes the entire agreement
between the Employee and the Company with respect to the subject matter of this
Agreement.  This Agreement may not be modified in any respect by any verbal
statement, representation or agreement made by any employee, officer, or
representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document.

10. Binding Effect; Survival.  This Agreement shall be binding upon and inure to
the benefit of any successors to the Company and all persons lawfully claiming
under the Employee.  The provisions of Section 6 shall survive the lapse of the
Forfeiture Restrictions without forfeiture.

11. Controlling Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to conflicts
of law principles thereof, or, if applicable, the laws of the United States.

[Signatures begin on next page.]

 

 

-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, as of the date first above written.

 

TARGA RESOURCES CORP.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

US 4089659v.6

-6-